Citation Nr: 1134638	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus for the period prior to August 10, 2009.  

2.  Entitlement to a disability evaluation in excess of 60 percent for the Veteran's Type II diabetes mellitus for the period on and after August 10, 2009.  

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse

ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The Veteran had active service from April 1952 to April 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Jackson, Mississippi, Regional Office (RO) which established service connection for right upper extremity diabetic peripheral neuropathy, left upper extremity diabetic peripheral neuropathy, right lower extremity diabetic peripheral neuropathy, and left lower extremity peripheral neuropathy; assigned 10 percent evaluations for those disabilities; denied an increased evaluation for the Veteran's Type II diabetes mellitus; and denied a total rating for compensation purposes based on individual unemployability (TDIU).  

In April 2007, the RO increased the evaluation for the Veteran's hearing loss disability from 30 to 40 percent and effectuated the award as of December 12, 2006.  In September 2007, the RO granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; and effectuated the award as of July 7, 2006.  In February 2010, the RO increased the evaluation for the Veteran's hearing loss disability from 40 to 50 percent and effectuated the award as of May 22, 2008.  In May 2010, the Board advanced the Veteran's appeal on the docket on its own motion.  

In July 2010, the Board remanded the Veteran's appeal to the RO for additional action.  In December 2010, the Appeals Management Center (AMC) granted service connection for chronic kidney disease; assigned a 30 percent evaluation for that disability; effectuated the award as of June 22, 2009; increased the evaluation for the Veteran's Type II diabetes mellitus from 20 to 60 percent disabling; and effectuated the award as of August 10, 2009.  

The Veteran subsequently submitted additional evidence without express waiver of RO review.  In April 2011, the Board remanded this appeal to the RO for consideration of the additional evidence.  

In its April 2011 Remand, the Board referred the issue of the Veteran's entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate to the RO for adjudication.  Review of the claims folders does not reflect that such action has been undertaken.  Accordingly, the issue of the Veteran's entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate is again referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Prior to August 10, 2009, the Veteran's Type II diabetes mellitus was objectively shown to require the use of insulin, a restricted diet, and the regulation of his activities; to be productive of multiple compensable complications for which service connection has been established; and to be productive of neither ketoacidosis nor hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

2.  On and after August 10, 2009, the Veteran's Type II diabetes mellitus has been objectively shown to require the use of insulin, a restricted diet, and the regulation of his activities; to be productive of multiple compensable complications for which service connection has been established; and to be productive by no more than episodic hypoglycemic reactions and monthly visits to a diabetic care provider.  

3.  Service connection is currently in effect for Type II diabetes mellitus evaluated as 60 percent disabling; hearing loss disability evaluated as 50 percent disabling; chronic kidney disease evaluated as 30 percent disabling; right upper extremity polyneuropathy evaluated as 10 percent disabling; left upper extremity polyneuropathy evaluated as 10 percent disabling; right lower extremity polyneuropathy evaluated as 10 percent disabling; left lower extremity polyneuropathy evaluated as 10 percent disabling; and tinnitus evaluated as 10 percent disabling.  The Veteran has a combined 90 percent rating.  

4.  The Veteran's service-connected disabilities are of such severity as to preclude him from securing and following substantially gainful employment consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for Veteran's Type II diabetes mellitus for the period prior to August 10, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.119, Diagnostic Code 7913 (2010).  

2.  The criteria for an evaluation in excess of 60 percent for Veteran's Type II diabetes mellitus for the period on and after August 10, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.119, Diagnostic Code 7913 (2010).  

3.  A TDIU is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

As provided by the Veterans Claims Assistance Act (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from the VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) the VA will obtain and assist the claimant in obtaining; and (3) the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).  These VCAA notice requirements apply to all five elements of a claim, including the downstream disability evaluation and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VCAA notice errors are not presumptively prejudicial.  Rather, such determinations are case-specific, based on the particular circumstances of each individual case.  Moreover, as the pleading party, the Veteran, not the VA, has the evidentiary burden of proof of establishing there is a VCAA notice error in either timing or content and, above and beyond this, that it also is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Veteran was provided a June 2006 VCAA notice of the evidence required to substantiate his claims, including apprising him of his and the VA's respective responsibilities in obtaining supporting evidence.  The notice further complied with Dingess by discussing the downstream disability rating and effective date elements of the claims.  The VCAA notice was issued prior to the August 2006 rating decision from which the instant appeal arises.  

The VA fulfilled its duty to assist the Veteran by obtaining all relevant and obtainable evidence in support of his claims.  The RO obtained all relevant VA and private clinical records.  The RO contacted the Social Security Administration (SSA) to obtain the Veteran's SSA records.  In January 2009, the SSA reported there was no available documentation.  The Veteran has been afforded multiple VA examinations for compensation purposes.  The examination reports are of record. See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Veteran was afforded a hearing before a hearing officer.  The hearing transcript is of record.  The Board remanded the Veteran's claims on multiple occasions.  The Board is satisfied there was substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Therefore, the Board is satisfied that the VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Type II Diabetes Mellitus

A.  Historic Review

The Veteran's service personnel records indicate that he served in the Republic of Vietnam.  The report of a July 2002 VA examination for compensation purposes states that the Veteran was diagnosed with Type II diabetes mellitus.  In August 2002, the RO established service connection for Type II diabetes mellitus secondary to Agent Orange exposure; assigned a 20 percent evaluation for that disability; and effectuated the award as of March 29, 2002.  In December 2010, the Appeals Management Center (AMC) increased the evaluation for the Veteran's Type II diabetes mellitus from 20 to 60 percent and effectuated the award as of August 10, 2009.  

Service connection has been established for multiple diabetic-related disabilities including chronic kidney disease evaluated as 30 percent disabling; right upper extremity polyneuropathy evaluated as 10 percent disabling; left upper extremity polyneuropathy evaluated as 10 percent disabling; right lower extremity polyneuropathy evaluated as 10 percent disabling; and left lower extremity polyneuropathy evaluated as 10 percent disabling.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  A 20 percent evaluation is warranted for diabetes mellitus requires the use of insulin and a restricted diet or the use of an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation requires the use of insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation requires the use of insulin, a restricted diet, and regulation of activities; episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, and complications that would not be compensable if separately evaluated.  A 100 percent evaluation requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider; and either a progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Compensable diabetic complications are to be separately evaluated unless they are part of the criteria used to support a 100 percent schedular evaluation.  Noncompensable complications are considered to be part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2010).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  

1.  Period Prior to August 10, 2009

The Veteran asserts that his chronic Type II diabetes mellitus required the use of insulin, a restricted diabetic diet, and the regulation of his activities prior to August 10, 2009.  

A November 2005 VA treatment record states that the Veteran regularly took his diabetic medication and was not compliant with his prescribed diabetic diet.  

At a July 2006 VA diabetes mellitus examination for compensation purposes, the Veteran reported that: he took glipizide and Metaformin for his diabetes mellitus; "loosely" followed an American Diabetic Association (ADA) diet; had gained 10 pounds over the preceding three months; saw his physician every six months for his diabetes mellitus; and had no recent history of hypoglycemia and ketoacidosis.  He denied having been hospitalized for diabetic treatment.  The VA examiner observed that the Veteran was "restricted in his activities, mainly due to his neurological abnormalities."  The Veteran was diagnosed with Type II diabetes mellitus "in fair control;" azotemia "as likely as not secondary to diabetes and hypertension;" and anemia "as likely as not secondary to diabetes and azotemia."  

VA clinical documentation dated in August 2006 reflects that the Veteran was prescribed daily insulin shots; was gaining weight; and was instructed to "get exercise as tolerated."  

In his August 2006 notice of disagreement and an October 2006 written statement, the Veteran reported that his diabetes mellitus was monitored daily through a VA home "telehealth" program; his diabetes mellitus was found to be uncontrolled; and he was placed on insulin.  He advanced that his diabetes mellitus rendered him unemployable and warranted assignment of a 100 percent schedular evaluation due the VA's daily monitoring of his disability.  

In an undated written statement received in April 2007, the Veteran advanced that his diabetes mellitus required daily insulin shots.  A May 2007 written statement from R. Nance, D.O., conveyed that Veteran required daily insulin shots, a restricted diet, and restricted activities as part of his diabetic treatment.  The Veteran was noted to have had episodic hypoglycemia and no ketoacidosis episodes. Dr. Nance believed that an evaluation in excess of 40 percent was warranted for the Veteran's Type II diabetes mellitus.  

In his May 2007 Appeal to the Board (VA Form 9), the Veteran advanced that his diabetes mellitus required the use of insulin; a restricted diet; and restriction of his activities.  He stated that he had been to Dr. Nance "twice and gone to the emergency room at Rush Foundation Hospital with complications with my diabetes."  

At an August 2007 hearing before a VA hearing officer, the Veteran testified that he took insulin; followed a restricted diet; and had been told by a doctor to restrict his activities in treatment of his diabetes mellitus.   

At a May 2008 VA diabetes mellitus examination for compensation purposes, the Veteran presented a history of "rare hypoglycemic reactions in the past ... none in the past year" and no episodes of ketoacidosis or diabetic-related hospitalizations.  The examiner related that the Veteran took daily insulin; followed a restricted diet; had gained approximately five pounds over the preceding three months; saw his physician about once a month; and "is restricted in his activities."  The Veteran was diagnosed with moderate Type 2 diabetes mellitus.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  Prior to August 9, 2009, the Veteran's Type II diabetes mellitus was consistently found to require the use of insulin and a restricted diet and to be productive of multiple compensable service-connected diabetic-related disorders.  The Board notes that the clinical documentation as to whether the Veteran's diabetes mellitus necessitated regulation of his activities is unclear.  While Dr. Nance stated that the Veteran's diabetes mellitus necessitated the regulation of his activities, several VA physicians noted that the Veteran's activities were restricted and indicated such restriction arose secondary to both his diabetes mellitus and as the result of his multiple other disabilities.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's diabetes mellitus required the regulation of his activities during the period prior to August 10, 2009.  Such findings merit assignment of at least a 40 percent evaluation.  

The Veteran's diabetes mellitus has not been shown to be manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  While the Veteran reported that his diabetes mellitus was monitored on a daily basis through a VA automated system, the Board notes that there is no indication in the record and the Veteran does not allege that such monitoring was necessitated by either episodes of ketoacidosis or hypoglycemic reactions.  In the absence of such findings, the Board concludes that the Veteran's Type II diabetes mellitus most closely approximated the criteria for a 40 percent evaluation under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 prior to August 10, 2009.  

The Board has contemplated whether the Veteran's appeal should be referred for extraschedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2010).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by the VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's Type II diabetes mellitus for the period prior to August 10, 2009, with the established criteria found in the rating schedule.  The Board finds that the Veteran's diabetic symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his diabetes mellitus that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's diabetes mellitus may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Accordingly, the Board concludes that a 40 percent evaluation and no higher is warranted for the Veteran's Type II for the period prior to August 10, 2009.  

2.  Period on and after August 10, 2009

At a July 2010 VA diabetes mellitus examination for compensation purposes, the Veteran presented a history of approximately yearly episodes of mild hypoglycemia and no ketoacidosis or diabetic-related related hospitalizations.  He was reported to take daily insulin; to follow an ADA diet; to have gained approximately five pounds over the last three months; and to have "no restriction of activities related to diabetes."  

On and after August 10, 2009, the Veteran's Type II diabetes mellitus has been objectively shown to require daily injections of insulin, a restricted diet, and no regulation of his activities and to be productive of multiple compensable diabetic-related disorders for which service connection has been established.  There is no objective evidence of episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider or progressive loss of weight and strength.  In the absence of such findings, the Board concludes that the current 60 percent evaluation adequately reflects the Veteran's diabetes mellitus disability picture.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's Type II diabetes mellitus for the period on and after August 10, 2009, with the established criteria found in the rating schedule.  The Board finds that the Veteran's diabetic symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his diabetes mellitus that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's diabetes mellitus may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


III.  TDIU

Total ratings for compensation purposes may be assigned where the combined schedular rating for the Veteran's service-connected disability or disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render the Veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341 (2010).  The provisions of 38 C.F.R. § 4.16(a) (2010), provide, in pertinent part, that:

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided That, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  

Service connection is currently in effect for Type II diabetes mellitus evaluated as 60 percent disabling; hearing loss disability evaluated as 50 percent disabling; chronic kidney disease evaluated as 30 percent disabling; right upper extremity polyneuropathy evaluated as 10 percent disabling; left upper extremity polyneuropathy evaluated as 10 percent disabling; right lower extremity polyneuropathy evaluated as 10 percent disabling; left lower extremity polyneuropathy evaluated as 10 percent disabling; and tinnitus evaluated as 10 percent disabling.  The Veteran has a combined 90 percent rating.  

The Veteran's multiple service-connected disabilities result in a combined 90 percent evaluation.  Therefore, he meets the schedular criteria under the provisions of 38 C.F.R. § 4.16(a) (2010).  Given this fact, it is necessary to determine whether the Veteran's service-connected disabilities render him unemployable without regard to the existence or degree of any nonservice-connected disabilities or his previous unemployability status.  

A review of the record reflects that the Veteran has a high school education and occupational experience as a farmer and a truck driver.  

A May 2007 written statement from Dr. Nance indicates that the Veteran's diabetes mellitus and diabetic-related disorders were manifested by significant occupational impairment.  The doctor opined that there was "absolutely no way that the patient can return to work or seek any type of gainful employment anytime within the near or distant future."  

At an August 2010 VA examination for compensation purposes, the examiner commented that, "based on his performance today, [the Veteran] is not only unemployable but he is also dependent on all [activities of daily living]."  

Given Dr. Nance's opinion and the August 2010 VA examination report and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities render him unable to secure and to follow any form of substantially gainful employment consistent with his education and occupational experience.  Therefore, the Board finds that a total rating for compensation purposes based on individual unemployability is now warranted.  


ORDER

A 40 percent evaluation for the Veteran's Type II diabetes mellitus for the period prior to August 10, 2009, is granted subject to the law and regulations governing the payment of VA monetary benefits.

An evaluation in excess of 60 percent for the Veteran's Type II diabetes mellitus for the period on and after August 10, 2009, is denied.  


A TDIU is granted subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


